
 
EMPLOYMENT SERVICES AGREEMENT
 
This Employment Services Agreement (the “Agreement”) is entered into as of the
24th day of August, 2011, by and between Li3 Energy, Inc., a Nevada corporation,
with a business address of Av. Pardo y Aliaga 699 Of. 802 Lima 27, Perú (the
“Company”), and Luis Saenz, an individual residing at ________________________
(“Executive”).


INTRODUCTION
 
WHEREAS, the Company is in the mining exploration and development business (the
“Business”); and
 
WHEREAS, the Executive has been serving as the Chief Executive Officer of the
Company without an employment agreement since October 19, 2009; and
 
WHEREAS, the Executive desires to continue to be employed by the Company as its
Chief Executive Officer and the Company wishes to continue to employ the
Executive in such capacity subject to the terms of this Agreement;
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and mutual promises herein
below set forth, the parties hereby agree as follows:


1.           Employment Period.  The term of the Executive’s employment by the
Company pursuant to this Agreement (the “Employment Period”) shall commence upon
the date hereof (the “Effective Date”) and shall continue for a period of one
year from the Effective Date.  Thereafter, the Employment Period shall
automatically renew for a successive period of one (1) year, unless either party
shall have given to the other at least thirty (30) days’ prior written notice of
their intention not to renew the Executive’s employment prior to the end of the
Employment Period or the then applicable renewal term, as the case may be.  In
any event, the Employment Period may be terminated as provided herein.
 
2.           Employment; Duties.
 
(a)           General.            Subject to the terms and conditions set forth
herein, the Company shall employ the Executive to act as the Chief Executive
Officer of the Company during the Employment Period, and the Executive hereby
accepts such employment.  The duties and responsibilities of the Executive shall
include such duties and responsibilities appropriate to such office as the
Company’s Board of Directors (the “Board”) may from time to time reasonably
assign to Executive.
 
(b)           Executive recognizes that during the period of Executive's
employment hereunder, Executive owes an undivided duty of loyalty to the
Company, and Executive will use Executive's good faith efforts to promote and
develop the business of the Company and its subsidiaries (the Company’s
subsidiaries from time to time, together with any other affiliates of the
Company, the “Affiliates”).  Executive shall devote all of Executive’s business
time, attention and skills to the performance of Executive’s services as the
Chief Executive Officer of the Company.  Recognizing and acknowledging that it
is essential for the protection and enhancement of the name and business of the
Company and the goodwill pertaining thereto, Executive shall perform the
Executive’s duties under this Agreement professionally, in accordance with the
applicable laws, rules and regulations and such standards, policies and
procedures established by the Company and the industry from time to time.  The
particular job responsibilities of the Executive are set forth in Exhibit A
attached hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           However, the parties agree that:  (i) Executive may devote a
reasonable amount of his time to civic, community, or charitable activities and
may serve as a director of other corporations (provided that any such other
corporation is not a competitor of the Company, as determined by the Board) and
to other types of business or public activities not expressly mentioned in this
paragraph; (ii) Executive may continue to serve as the Chief Executive Officer
of Loreto Resources Corporation; and (iii) Executive may participate as a
non-employee director and/or investor in other companies and projects as
described by Executive to the Board, so long as Executive’s responsibilities
with respect thereto do not conflict or interfere with the faithful performance
of his duties to the Company.
 
(d)           Place of Employment.  The Executive’s services shall be performed
at the Company’s offices located in Peru, any other locus where the Company now
or hereafter has a business facility and at any other location where Executive’s
presence is necessary to perform his duties.  The parties acknowledge, however,
that the Executive may be required to travel in connection with the performance
of his duties hereunder.
 
3.           Base Salary.  The Executive shall be entitled to receive a salary
from the Company during the Employment Period at such rate as the Board may
determine (the “Base Salary”).  Once the Board has established the Base Salary,
such Base Salary may be increased on each anniversary of the Effective Date, at
the Board’s sole discretion.  The parties expressly agree that what the
Executive receives now or in the future, in addition to the regular Base Salary,
whether this be in the form of benefits or regular or occasional aid/assistance,
such as recreation, club memberships, meals, education for him or his family,
vehicle, lodging or clothing, occasional bonuses or anything else he receives,
during the Employment Period and any renewals thereof, in cash or in kind, shall
not be deemed as salary.  However, because the Company is a public company
subject to the reporting requirements of, inter alia, the US Securities and
Exchange Commission, both parties acknowledge that the Executive’s annual
compensation (as determined by the rules of the SEC or any other regulatory body
or exchange having jurisdiction), which may include some or all of the
foregoing, may be required to be publicly disclosed.
 
4.           Bonus.  (a) The Company may pay the Executive an annual bonus (the
“Annual Bonus”), at such time and in such amount as may be determined by the
Board in its sole discretion.  The Board may or may not determine that all or
any portion of the Annual Bonus shall be earned upon the achievement of
operational, financial or other milestones (“Milestones”) established by the
Board and that all or any portion of any Annual Bonus shall be paid in cash,
securities or other property.
 
(b) The Executive shall be eligible to participate in any other bonus or
incentive program established by the Company for executives of the Company.

 
2

--------------------------------------------------------------------------------

 
 
 
5.
Other Benefits

 
(a)           Insurance and Other Benefits.  During the Employment Period, the
Executive and his dependents shall be entitled to participate in the Company’s
insurance programs and any ERISA benefit plans, as the same may be adopted
and/or amended from time to time (the “Benefits”).  The Executive shall be
entitled to paid personal days on a basis consistent with the Company’s other
senior executives, as determined by the Board.  The Executive shall be bound by
all of the policies and procedures established by the Company from time to
time.  However, in case any of those policies conflict with the terms of this
Agreement, the terms of this Agreement shall control.
 
(b)           Vacation.  During the Employment Period, the Executive shall be
entitled to an annual vacation of at least 20 working days.
 
(c)           Expense Reimbursement.  The Company shall reimburse the Executive
for all reasonable business, promotional, travel and entertainment expenses
("Reimbursable Expenses") incurred or paid by the Executive during the
Employment Period in the performance of Executive’s services under this
Agreement, provided that the Executive furnishes to the Company appropriate
documentation required by the Internal Revenue Code in a timely fashion in
connection with such expenses and shall furnish such other documentation and
accounting as the Company may from time to time reasonably request.
 
(d)           Relocation Expense.   If the Company requires the Executive to
relocate his residence, the Company will pay the Executive the reasonable costs
of Executive’s relocation, airfares, shipment or goods, temporary accommodations
and related expenses, provided that the Executive furnishes to the Company
appropriate documentation required by the Internal Revenue Code in a timely
fashion in connection with such expenses and shall furnish such other
documentation and accounting as the Company may from time to time reasonably
request.
 
6.           Termination; Compensation Due Upon Termination of
Employment.   Employee’s employment with the Company shall be entirely
“at-will,” meaning that either Executive or the Company may terminate such
employment relationship by terminating this Agreement in writing delivered to
the other party at any time for any reason or for no reason at all, subject,
however, to the following.  The Executive's employment hereunder may terminate
as provided in paragraphs (a) through (e) below.  The Executive’s right to
compensation for periods after the date the Executive’s employment with the
Company terminates shall be determined in accordance with the provisions of
paragraphs (a) through (e) below:
 
(a)       Voluntary Resignation; Termination without Cause.
 
(i) Voluntary Resignation.  The Executive may terminate his employment at any
time upon thirty (30) days prior written notice to the Company.  In the event of
the Executive’s voluntary termination of his employment other than for Good
Reason (as defined below), the Company shall have no obligation to make payments
to the Executive in accordance with the provisions of Sections 3 or 4, except as
otherwise required by this Agreement or by  applicable law, to provide the
benefits described in Section 7, for periods after the date on which the
Executive's employment with the Company terminates due to the Executive 's
voluntary termination, except for the payment of the Base Salary accrued through
the date of such resignation.

 
3

--------------------------------------------------------------------------------

 


(ii) Termination without Cause.


(A)    If the Executive’s employment is terminated by the Company without Cause,
the Company shall (x) continue to pay the Executive the Base Salary (at the rate
in effect on the date the Executive’s employment is terminated) until the end of
the Severance Period (as defined in Section 8(e) below), (y) with respect to the
Annual Bonus, to the extent the Milestones are achieved, pay the Executive a pro
rata portion of the Annual Bonus for the year of the Employment Period on the
date such Annual Bonus would have been payable to the Executive had the
Executive remained employed by the Company, and (z) pay any other accrued
compensation and Benefits. The Executive shall not have any further rights under
this Agreement or otherwise to receive any other compensation or benefits after
such termination of employment.


(B)    If, following a termination of employment without Cause, the Executive
breaches the provisions of Sections (a) or 9 hereof, the Executive shall not be
eligible, as of the date of such breach, for the payments and benefits described
in Section 8(a)(ii), and any and all obligations and agreements of the Company
with respect to such payments shall thereupon cease.
  
 (b)         Discharge for Cause.  Upon (i) written notice to the Executive, the
Company may terminate the Executive’s employment for “Cause” if any of the
following events shall occur:
 
(i)           any act or omission that constitutes a material breach by the the
Executive of any of its or his obligations under this Agreement;
 
(ii)          the willful and continued failure or refusal of the Executive to
satisfactorily perform the duties reasonably required of him as an employee of
the Company;
 
(iii)         the Executive’s conviction of, or plea of nolo contendere to,
(i) any felony or (ii) a crime involving dishonesty or moral turpitude or which
could reflect negatively upon the Company or otherwise impair or impede its
operations;
 
(iv)         the Executive’s engaging in any misconduct, negligence, act of
dishonesty (including, without limitation, theft or embezzlement), violence,
threat of violence or any activity that could result in any violation of federal
securities laws, in each case, that is injurious to the Company or any of its
Affiliates;
 
(v)          the Executive’s material breach of a written policy of the Company
or the rules of any governmental or regulatory body applicable to the Company;
 
(vi)         the the Executive’s refusal to follow the directions of the Board;

 
4

--------------------------------------------------------------------------------

 
 
(vii)        any other willful misconduct by the Executive which is materially
injurious to the financial condition or business reputation of the Company or
any of its Affiliates, or
 
(viii)       the Executive’s breach of his obligations under Section 9 or
Section 10.
 
In the event Executive is terminated for Cause, the Company shall have no
obligation to make payments to the Executive in accordance with the provisions
of Sections 3 or 4, or, except as otherwise required by law, to provide the
benefits described in Section 7, for periods after the Executive's employment
with the Company is terminated on account of the Executive's discharge for Cause
except for the then applicable Base Salary accrued through the date of such
termination.
 
(c)           Disability. The Company shall have the right, but shall not be
obligated to terminate the Executive's employment hereunder in the event the
Executive becomes disabled such that he is unable to discharge his duties to the
Company for a period of ninety (90) consecutive days or one hundred twenty (120)
days in any one hundred eighty (180) consecutive day period, provided longer
periods are not required under applicable local labor regulations (a "Permanent
Disability").  In the event of a termination of employment due to a Permanent
Disability, then the Company shall be obligated to continue to make payments to
the Executive in an amount equal to the then applicable Base Salary for the
Severance Period (as defined below) after the Executive’s employment with the
Company is terminated due to a Permanent Disability.  A determination of a
Permanent Disability shall be made by a physician satisfactory to both the
Executive and the Company; provided, however, that if the Executive and the
Company do not agree on a physician, the Executive and the Company shall each
select a physician and those two physicians together shall select a third
physician, whose determination as to a Permanent Disability shall be binding on
all parties.
 
(d)           Death. The Executive's employment hereunder shall terminate upon
the death of the Executive.  The Company shall have no obligation to make
payments to the Executive in accordance with the provisions of Sections 3 or 4,
or, except as otherwise required by law or the terms of any applicable benefit
plan, to provide the benefits described in Section 7, for periods after the date
of the Executive's death except for then applicable Base Salary earned and
accrued through the date of death, payable to the Executive or his successor.
 
(e)           Termination for Good Reason.  The Executive may terminate this
Agreement at any time for Good Reason.  In the event of termination under this
Section 8(e), Company shall pay to the Executive severance in an amount equal to
the then applicable Base Salary for a period equal to 18 months (the “Severance
Period”), subject to the Executive’s continued compliance with Sections 9 and 10
of this Agreement for the applicable Severance Period following the Executive’s
termination, and subject to the Company’s regular payroll practices and required
withholdings.  Such severance shall be reduced by any cash remuneration paid to
the Executive because of the Executive’s employment or self-employment during
the Severance Period.  The Executive shall continue to receive all Benefits
during the Severance Period.  The Executive shall not have any further rights
under this Agreement or otherwise to receive any other compensation or benefits
after such resignation.  For the purposes of this Agreement, “Good Reason” shall
mean any of the following (without Executive’s express written consent):

 
5

--------------------------------------------------------------------------------

 
 
(i) the assignment to the Executive of duties that are significantly different
from, and that result in a substantial diminution of, the duties that he assumed
on the Effective Date;


(ii) removal of the Executive from his position as Chief Executive Officer, or
the assignment to the Executive of duties that are significantly different from,
and that result in a substantial diminution of, the duties that he assumed
as Chief Executive Officer , within twelve (12) months after a Change of Control
(as defined above);


(iii) a reduction by the Company in the then applicable Base Salary or other
compensation, unless said reduction is pari passu with other senior executives
of the Company;


(iv) the taking of any action by the Company that would, directly or indirectly,
materially reduce the Executive’s benefits, unless said reductions are pari
passu with other senior executives of the Company; or


(v) a breach by the Company of any material term of this Agreement that is not
cured by the Company within 30 days following receipt by the Company of written
notice thereof.
 
(f)    Notice of Termination.    Any termination of employment by the Company or
the Executive shall be communicated by a written ‘‘Notice of Termination’’ to
the other party hereto given in accordance with Section 15 of this Agreement. In
the event of a termination by the Company for Cause, the Notice of Termination
shall (i) indicate the specific termination provision in this Agreement relied
upon, (ii) set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) specify the date of termination, which date
shall be the date of such notice. The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.


(g)    Resignation from Directorships and Officerships.    The termination of
the Executive’s employment for any reason will constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company or any of its Affiliates, and (ii) all fiduciary positions
(including as a trustee) the Executive holds with respect to any employee
benefit plans or trusts established by the Company. The Executive agrees that
this Agreement shall serve as written notice of resignation in this
circumstance, unless otherwise required by any plan or applicable law.

 
6

--------------------------------------------------------------------------------

 


 
7.
Non-Competition; Non-Solicitation.

 
(a)           For the duration of the Employment Period and, unless the Company
terminates the Executive’s employment without Cause, during the Severance Period
(the “Non-compete Period”), the Executive shall not, directly or indirectly,
except as specifically provided in the last sentence of Section 2(b), engage or
invest in, own, manage, operate, finance, control or participate in the
ownership, management, operation, financing, or control of, be employed by,
associated with, or in any manner connected with, lend any credit to, or render
services or advice to, any business, firm, corporation, partnership,
association, joint venture or other entity that engages or conducts any business
the same as or substantially similar to the Business or any other business
engaged in or proposed to be engaged in or conducted by the Company and/or any
of its Affiliates during the Employment Period, or then included in the future
strategic plan of the Company and/or any of its Affiliates, anywhere within the
countries in which the Company or any of its Affiliates at that time is
operating; provided, however, that the Executive may own less than 5% in the
aggregate of the outstanding shares of any class of securities of any enterprise
(but without otherwise participating in the activities of such enterprise)
including those engaged in the mining business, other than any such enterprise
with which the Company competes or is currently engaged in a joint venture, if
such securities are listed on any national or regional securities exchange or
have been registered under Section 12(b) or (g) of the Securities Exchange Act
of 1934, as amended.  Notwithstanding the foregoing, if the Executive shall
present to the Board any opportunity within the scope of the prohibited
activities described above, and the Company shall not elect to pursue such
opportunity within a reasonable time, then the Executive shall be permitted to
pursue such opportunity, subject to the requirements of Section 2(b).
 
(b)          During the Employment Period and for a period of 18 months
following termination of the Executive’s employment with the Company, the
Executive shall not:
 
(i) persuade, solicit or hire, or attempt to recruit, persuade, solicit or hire,
any employee, or independent contractor of, or consultant to, the Company, or
its Affiliates, to leave the employment (or independent contractor relationship)
thereof, whether or not any such employee or independent contractor is party to
an employment agreement; or
 
(ii) attempt in any manner to solicit or accept from any customer or client of
the Company or any of its Affiliates, with whom the Company or any of its
Affiliates had significant contact during the term of the Agreement, business of
the kind or competitive with the business done by the Company or any of its
Affiliates with such customer or to persuade or attempt to persuade any such
customer to cease to do business or to reduce the amount of business which such
customer has customarily done or is reasonably expected to do with the Company
or any of its Affiliates or if any such customer elects to move its business to
a person other than the Company or any of its Affiliates, provide any services
(of the kind or competitive with the Business of the Company or any of its
Affiliates) for such customer, or have any discussions regarding any such
service with such customer, on behalf of such other person.
 
The Executive recognizes and agrees that because a violation by him of his
obligations under this Section 9 will cause irreparable harm to the Company that
would be difficult to quantify and for which money damages would be inadequate,
the Company shall have the right to injunctive relief to prevent or restrain any
such violation, without the necessity of posting a bond. The Non-compete Period
will be extended by the duration of any violation by the Executive of any of
his obligations under this Section 9.

 
7

--------------------------------------------------------------------------------

 


The Executive expressly agrees that the character, duration and scope of the
covenant not to compete are reasonable in light of the circumstances as they
exist at the date upon which this Agreement has been executed.  However, should
a determination nonetheless be made by a court of competent jurisdiction at a
later date that the character, duration or geographical scope of the covenant
not to compete is unreasonable in light of the circumstances as they then exist,
then it is the intention of the Executive, on the one hand, and the Company, on
the other, that the covenant not to compete shall be construed by the court in
such a manner as to impose only those restrictions on the conduct of the
Executive which are reasonable in light of the circumstances as they then exist
and necessary to assure the Company of the intended benefit of the covenant not
to compete.


 
8.
Confidentiality Covenants.

 
(a)           The Executive understands that the Company and/or its Affiliates,
from time to time, may impart to him confidential information, whether such
information is written, oral or graphic.
 
For purposes of this Agreement, “Confidential Information” means information,
which is used in the business of the Company or its Affiliates and (i) is
proprietary to, about or created by the Company or its Affiliates, (ii) gives
the Company or its Affiliates some competitive business advantage or the
opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interests of the Company or its Affiliates, (iii) is
designated as Confidential Information by the Company or its Affiliates, is
known by the Executive to be considered confidential by the Company or its
Affiliates, or from all the relevant circumstances should reasonably be assumed
by the Executive to be confidential and proprietary to the Company or its
Affiliates, or (iv) is not generally known by non-Company personnel.  Such
Confidential Information includes, without limitation, the following types of
information and other information of a similar nature (whether or not reduced to
writing or designated as confidential):


(i) Internal personnel and financial information of the Company or its
Affiliates, information regarding oil and gas properties including reserve
information, vendor information (including vendor characteristics, services,
prices, lists and agreements), purchasing and internal cost information,
internal service and operational manuals, and the manner and methods of
conducting the business of the Company or its Affiliates;


(ii) Marketing and development plans, price and cost data, price and fee
amounts, pricing and billing policies, bidding, quoting procedures, marketing
techniques, forecasts and forecast assumptions and volumes, and future plans and
potential strategies (including, without limitation, all information relating to
any oil and gas prospect and the identity of any key contact within the
organization of any acquisition prospect) of the Company or its Affiliates which
have been or are being discussed;

 
8

--------------------------------------------------------------------------------

 


(iii) Names of customers and their representatives, contracts (including their
contents and parties), customer services, and the type, quantity, specifications
and content of products and services purchased, leased, licensed or received by
customers of the Company or its Affiliates; and


(iv) Confidential and proprietary information provided to the Company or its
Affiliates by any actual or potential customer, government agency or other third
party (including businesses, consultants and other entities and individuals).
 
The Executive hereby acknowledges the Company’s exclusive ownership of such
Confidential Information.
 
(b)           The Executive agrees as follows: (1) only to use the Confidential
Information to provide services to the Company and its Affiliates; (2) only to
communicate the Confidential Information to fellow employees, agents and
representatives on a need-to-know basis; and (3) not to otherwise disclose or
use any Confidential Information, except as may be required by law or otherwise
authorized by the Board. Upon demand by the Company or upon termination of the
Executive’s employment, the Executive will deliver to the Company all manuals,
photographs, recordings and any other instrument or device by which, through
which or on which Confidential Information has been recorded and/or preserved,
which are in the Executive’s possession, custody or control.
 
9.           Representation.  The Executive hereby represents that his entry
into this Employment Agreement and performance of the services hereunder will
not violate the terms or conditions of any other agreement to which the
Executive is a party.
 
10.         Arbitration.  In the event of any breach arising from the
performance of this Agreement, either party may request arbitration.  In such
event, the parties will submit to arbitration by a qualified arbitrator with the
definition and laws of the State of New York.  Such arbitration shall be final
and binding on both parties.
 
11.         Governing Law/Jurisdiction.  This Agreement and any disputes or
controversies arising hereunder shall be construed and enforced in accordance
with and governed by the internal laws of the State of New York without regard
to the conflicts of laws principles thereof.
 
12.         Public Company Obligations.  Executive acknowledges that the Company
is a public company whose Common Stock has been registered under the US
Securities Act of 1933, as amended (the “Securities Act”), and registered under
the US Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
that this Agreement may be subject to the public filing requirements of the
Exchange Act.  Executive acknowledges and agrees that the applicable insider
trading rules, transaction reporting rules, limitations on disclosure of
non-public information and other requirements set forth in the Securities Act,
the Exchange Act and rules and regulations promulgated by the Securities and
Exchange Commission (the “SEC”) may apply to this Agreement and Executive’s
employment with the Company.  Executive (on behalf of himself as well as his
executors, heirs, administrators and assigns) absolutely and unconditionally
agrees to indemnify and hold harmless the Company and all of its past, present
and future affiliates, executors, heirs, administrators, shareholders,
employees, officers, directors, attorneys, accountants, agents, representatives,
predecessors, successors and assigns from any and all claims, debts, demands,
accounts, judgments, causes of action, equitable relief, damages, costs,
charges, complaints, obligations, controversies, actions, suits, proceedings,
expenses, responsibilities and liabilities of every kind and character
whatsoever (including, but not limited to, reasonable attorneys’ fees and costs)
in the event of Executive’s breach of any obligation of Executive under the
Securities Act, the Exchange Act, any rules promulgated by the SEC and any other
applicable federal, state or foreign laws, rules, regulations or orders.

 
9

--------------------------------------------------------------------------------

 


13.         Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and thereof
and supersedes and cancels any and all previous agreements, written and oral,
regarding the subject matter hereof between the parties hereto.  This Agreement
shall not be changed, altered, modified or amended, except by a written
agreement signed by both parties hereto.
 
14.         Notices.  All notices, requests, demands and other communications
called for or contemplated hereunder shall be in writing and shall be deemed to
have been given when delivered to the party to whom addressed or when sent by
telecopy (if promptly confirmed by registered or certified mail, return receipt
requested, prepaid and addressed) to the parties, their successors in interest,
or their assignees at the following addresses, or at such other addresses as the
parties may designate by written notice in the manner aforesaid:
 
(a)          to the Company at:


Li3 Energy, Inc.
Av. Pardo y Aliaga 699
Of. 802
Lima 27, Perú
Attn: Board of Directors
Fax: 511 4211649


with a copy to:
 
Gottbetter & Partners, LLP
488 Madison Avenue
New York, NY 10022-5718
Attn: Adam S. Gottbetter
Fax: (212) 400-6901
 
(b)          to the Executive at:
 
__________

 
10

--------------------------------------------------------------------------------

 
 
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section, be deemed given upon facsimile confirmation, (iii)
if delivered by mail in the manner described above to the address as provided
for in this Section, be deemed given on the earlier of the third business day
following mailing or upon receipt and (iv) if delivered by overnight courier to
the address as provided in this Section, be deemed given on the earlier of the
first business day following the date sent by such overnight courier or upon
receipt (in each case regardless of whether such notice, request or other
communication is received by any other person to whom a copy of such notice is
to be delivered pursuant to this Section).  Either party may, by notice given to
the other party in accordance with this Section, designate another address or
person for receipt of notices hereunder.


15.         Severability.  If any term or provision of this Agreement, or the
application thereof to any person or under any circumstance, shall to any extent
be invalid or unenforceable, the remainder of this Agreement, or the application
of such terms to the persons or under circumstances other than those as to which
it is invalid or unenforceable, shall be considered severable and shall not be
affected thereby, and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.  The invalid or unenforceable provisions
shall, to the extent permitted by law, be deemed amended and given such
interpretation as to achieve the economic intent of this Agreement.
 
16.         Waiver.  The failure of any party to insist in any one instance or
more upon strict performance of any of the terms and conditions hereof, or to
exercise any right or privilege herein conferred, shall not be construed as a
waiver of such terms, conditions, rights or privileges, but same shall continue
to remain in full force and effect.  Any waiver by any party of any violation
of, breach of or default under any provision of this Agreement by the other
party shall not be construed as, or constitute, a continuing waiver of such
provision, or waiver of any other violation of, breach of or default under any
other provision of this Agreement.
 
17.         Successors and Assigns.  This Agreement shall be binding upon the
Company and any successors and assigns of the Company.  Neither this Agreement
nor any right or obligation hereunder may be assigned by the Executive.  The
Company may assign this Agreement and its right and obligations hereunder, in
whole or in part.
 
18.         Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
 
19.         Headings.  Headings in this Agreement are for reference purposes
only and shall not be deemed to have any substantive effect.
 
20.         Opportunity to Seek Advice.  The Executive acknowledges and confirms
that he has had the opportunity to seek such legal, financial and other advice
and representation as he has deemed appropriate in connection with this
Agreement, that he is fully aware of its legal effect, and that Executive has
entered into it freely based on his judgment and not on any representations or
promises other than those contained in this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
21.           Withholding and Payroll Practices.  All salary, severance
payments, bonuses or benefits payments made by the Company under this Agreement
shall be net of any tax or other amounts required to be withheld by the Company
under applicable law and shall be paid in the ordinary course pursuant to the
Company’s then existing payroll practices.
 
[The next page is the signature page]

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

 
Li3 Energy, Inc.,
   
a Nevada corporation
           
By:
/s/ David Rector
     
Name: David Rector
     
Title:  President
           
EXECUTIVE:
         
/s/ Luis F. Saenz
   
Luis F. Saenz
 

 
 
13

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Description of Executive’s Duties
 
Luis F. Saenz
 
Chief Executive Officer
 
The Chief Executive Officer is directly accountable to the Board of Directors.
 
Among other things, the Chief Executive Officer will set and implement the
strategic goals and objectives of the Company and will give direction and
leadership toward:
 
 
•
the evaluation, acquisition, and development of mineral properties;

 
 
•
formulation of company strategy for acquisition and expansion of the company’s
lease base;

 
 
•
exploration, development and production activities;

 
 
•
implementation of the company’s SEC compliance and be the company’s primary
contact with the investment community;

 
 
•
the recruitment, development  and retention of an operating team consistent with
Li3 Energy’s critical business performance objectives;

 
 
•
all technical, operating and financial matters; and

 
 
•
ensuring that all operations are carried out in compliance with the Company’s
and health, safety and environmental guidelines, policies, procedures.

 
 
14

--------------------------------------------------------------------------------

 